Citation Nr: 0520182	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Reno, Nevada


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, denied service connection 
for lower back strain.  Appeal to the Board was perfected 
only on this issue.

In April 2005, the veteran personally testified at a hearing 
before the undersigned Veterans Law Judge of the Board, 
sitting at the VA Veterans Assistance Office in Las Vegas, 
Nevada.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for low back strain.  Further development 
would ensure that the veteran's due process rights, including 
those associated with VCAA, as amended, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.

Service medical records reflect the veteran's involvement in 
an automobile accident in mid-1974, which apparently affected 
the veteran's lower extremities primarily, and in particular, 
the left knee, as almost all of the service medical records 
of care given after mid-1974 concern the lower extremities.  
Nonetheless, specifically with respect to the lower back, a 
few October 1974 medical records indicate that the veteran 
had reported low back pain, which he apparently attributed 
then to the accident.  It is noted that the various service 
medical records concerning treatment rendered for the 
accident do not explicitly reflect a medical finding of a low 
back abnormality attributed to the accident.  Again, these 
records primarily concern treatment for the legs, and in 
particular, the left knee.         

Also pertinent is a December 1976 service medical record, 
which documents the veteran's complaint of low back pain that 
had lasted for three days, and which he then attributed to 
lifting objects.  This is about two and one-half years after 
the 1974 accident.  The service medical records do not 
reflect subsequent complaints about low back pain.  Nor do 
they reflect a doctor's finding that back pain reported in 
December 1976 is deemed to be a recurring symptom stemming 
from the accident.       

The post-service record amply demonstrates that the veteran 
continues to report chronic low back pain, and has been found 
to have chronic low back pain, degenerative joint disease, 
spondylolisthesis, and disc bulging and disc space narrowing 
in the lumbar spine.  See VA and private medical (and 
chiropractic care) records dated within the last several 
years.  Thus, it is evident that the veteran now has 
diagnosed disorders affecting his lower back/spine.  The 
existence of a current disorder or disease for which service 
connection is being sought is a basic legal criterion.  
38 C.F.R. § 3.303 (2004).

Having determined that the veteran currently has low back 
problems and that 
in-service injury or incident pertinent to the claimed back 
disorder is documented, the crux of this claim is whether 
there is an etiological relationship, or cause-effect nexus, 
between the current problems and active duty.  Relevant to 
this issue is the role, if any, of an intercurrent injury 
that could be deemed the cause or contributor of the current 
low back disorder.  The January 2005 VA compensation and 
pension orthopedic examination (C&P) report and private 
medical and chiropractic care records document a history of 
the veteran's involvement in an automobile accident in late 
2000, which apparently was significant and affected the lower 
back.  It is noted that the private medical records in 
particular document the veteran's complaint of severe back 
pain after this accident.  

The RO obtained a January 2005 C&P report, which specifically 
addressed the RO's question concerning whether the veteran 
has a current back disability related to the motor vehicle 
accident in service and, if so, how much of the current 
disability was related to the accident in service versus the 
2000 accident.  This report contains a medical doctor's 
opinion that the veteran's current lumbar spine problems are 
associated with congenital or developmental lumbar spine 
defect "unrelated to the motor vehicle accident[s] that 
occurred in 1974 and 2000."  The examiner also spoke on the 
stability of the spinal condition, which, although not 
explicitly so stated, suggests that this claim does not 
present an issue of whether active duty might have aggravated 
a constitutional spinal condition.  Thus, on the one hand, 
the C&P examiner appears to be opining that he sees no basis 
for service connection because, ultimately, the current low 
back problems stem from a congenital or developmental 
condition and is not otherwise related to active duty.  

The opinion did not, however, address whether the veteran has 
any current back disability related to the complaint of low 
back pain recorded in the December 1976 service medical 
evidence; the etiology of the complaint apparently was not 
determined during service.  Clarification is warranted on 
this matter.           

The second basis for remand is that the veteran reported that 
he is receiving Social Security Administration (SSA) 
disability compensation benefits, apparently based at least 
in part upon his back problems.  See pp. 7-8, Board hearing 
transcript.  The record also includes what appears to be a 
computer-generated printout of SSA data pertaining to the 
veteran, and it indicates December 2002 as the date of onset 
of disability.  The SSA application, any supporting 
exhibits/evidence, and any SSA administrative law judge 
decision should be obtained.  VA's duty to assist the veteran 
in substantiating his claim includes an obligation to obtain 
such records.  See, e.g., Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992). 

Based upon the foregoing, the Board finds that deferment of a 
decision on the merits of the claim is in order pending 
further development consistent with the discussion above, as 
well as other appropriate development deemed to be warranted 
after as many of the missing records as possible are obtained 
and associated with the claims folder.   


This matter is REMANDED for the following actions, after 
which the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for low 
back strain that he has in his 
possession, including any recent private 
chiropractic care records.  See p. 8, 
Board hearing transcript, documenting the 
veteran report of having been treated 
recently by Dr. Nelson, a chiropractor.  
Then provide the veteran claim 
development assistance as warranted 
consistent with VCAA if the veteran asks 
for help in obtaining additional records 
from pertinent sources of such records, 
rather than providing the records 
himself.     

2.  As the record reflects that the 
veteran has been treated at various VA 
medical facilities over the years (most 
recently at the Las Vegas, NV, facility), 
ensure that any missing VA medical 
treatment records that are not currently 
in the claims file are obtained and 
associated with the file.  

3.  Obtain the veteran's Social Security 
Administration disability compensation 
benefits application, supporting 
exhibits/evidence, and administrative law 
judge decision thereon.  Ask the veteran 
to provide pertinent information, such as 
the approximate date of the application 
and decision, if needed to facilitate 
this effort.     

4.  After completing all of the above, 
and obtaining as many pertinent missing 
records as possible consistent with this 
remand order, refer the veteran's entire 
claims file to a VA medical doctor to 
render an opinion report addressing the 
following:  

The reviewing physician should indicate 
the current diagnosis or diagnoses 
causing disability of the low back.  For 
each diagnosis, the physician should 
explicitly opine whether it is at least 
as likely as not (by a probability of 50 
percent), more likely than not (by a 
probability greater than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) related to the 
veteran's active military service, 
including, specifically, (1) the May 1974 
motor vehicle accident and (2) the 
December 1976 complaint of low back pain 
that reportedly had lasted for three 
days.  The report should include the 
reasoning or bases for the opinions 
expressed.

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be reviewed by the 
physician before issuing an opinion on 
the questions posed above.  

If the physician is unable to opine on 
any requested issue or question posed 
without resorting to conjecture or 
speculation, he should so state and 
explain the reasons therefor.  

Also, if the physician determines that 
another physical examination of the 
veteran is necessary to answer adequately 
the inquiries posed herein, the veteran 
should be scheduled for such an 
examination.  

Associate with the claims folder the 
physician's written opinion report or 
examination report, whichever may be the 
case, along with reports of any 
diagnostic testing, if any, resulting 
from an examination.

5.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, then issue an updated 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This remand is intended for due process compliance and for 
further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  The veteran is not required to respond until he 
receives further notice, but has the right to submit 
additional evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




